MEMORANDUM DECISION
                                                                    Jan 28 2015, 6:09 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Cameron Williams                                          Gregory F. Zoeller
Pendleton, Indiana                                        Attorney General of Indiana
                                                          Larry D. Allen
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Cameron Williams,                                         January 28, 2015

Appellant-Defendant,                                      Court of Appeals Cause No.
                                                          49A02-1408-PC-532
        v.                                                Appeal from the Marion Superior
                                                          Court
                                                          The Honorable Steven R. Eichholtz,
State of Indiana,                                         Judge
Appellee-Plaintiff.                                       Cause No. 49G20-0706-PC-116679




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1408-PC-532 | January 28, 2015     Page 1 of 6
                                          Case Summary
[1]   Appellant-Petitioner Cameron Williams appeals from the denial of his petition

      for post-conviction relief (“PCR”). Williams claims that his trial and appellate

      counsel were ineffective and that there was insufficient evidence to show that

      his prior unrelated offenses were committed in the correct chronological order

      to satisfy the habitual offender statute. We affirm.



                            Facts and Procedural History
[2]   The underlying facts of this case were provided by another panel of this court in

      a memorandum decision addressing Williams’s direct appeal:

                      On June 20, 2007, Leonard Hayes, a security guard working at
              a building at 3737 North Meridian Street in Indianapolis, observed
              Williams fire a handgun into the air. Williams was standing in front
              of the building when he fired the shots, and, at that time, there were
              several people sitting outside an adjacent building. Hayes helped those
              people inside to safety, and Hayes then followed Williams towards
              Pennsylvania Street. Hayes called police, who arrived a short time
              later and arrested Williams.
                      The State charged Williams with two counts of carrying a
              handgun without a license, unlawful possession of a firearm by a
              serious violent felon, criminal recklessness, and being an habitual
              offender. The State dismissed the first two counts before trial; a jury
              convicted him on the unlawful possession and criminal recklessness
              charges; and Williams admitted to being an habitual offender. The
              trial court sentenced Williams to an aggregate twenty year sentence.


[3]   Williams v. State, No. 49A05-0712-CR-704, slip op. 1 (Ind. Ct. App. 2008). The

      State’s charging information established the basis for the habitual offender

      enhancement and alleged three prior unrelated felony convictions, the first of

      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-PC-532 | January 28, 2015   Page 2 of 6
      which was a Class C felony for carrying a handgun without a license, to which

      Williams pled guilty on September 27, 1999. (App. 80, 182, Ex. B, F) The

      second and third prior convictions were both Class D felonies for theft, to

      which Williams pled guilty on November 16, 2004 and September 16, 2005,

      respectively.


[4]   On direct appeal, Williams raised two issues: (1) whether the evidence was

      sufficient to support his convictions and (2) whether he was entitled to a new

      sentencing hearing. Id. This court affirmed Williams’s convictions. Id. slip op.

      at 2-3. In his first PCR proceeding, Williams claimed that he received

      ineffective assistance of trial and appellate counsel. Williams v. State, No.

      49A02-1109-PC-502 (Ind. Ct. App. 2012) trans. denied. The PCR court denied

      Williams relief and this court affirmed that decision. Id. On March 15, 2013,

      this court granted Williams permission to file a successive petition for PCR

      which Williams filed on August 16, 2013. (App. 11-12) After a hearing on

      Williams’s successive petition, the PCR court denied Williams’s request for

      relief and issued finding of fact and conclusions of law. (App. 14, 19-24)

      Williams now appeals the PCR court’s ruling.



                                 Discussion and Decision
                                 I. PCR Standard of Review
[5]   “Post-conviction proceedings are not ‘super appeals’ through which convicted

      persons can raise issues they failed to raise at trial or on direct appeal. Rather,

      post-conviction proceedings afford petitioners a limited opportunity to raise
      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-PC-532 | January 28, 2015   Page 3 of 6
      issues that were unavailable or unknown at trial and on direct appeal.” Bahm v.

      State, 789 N.E.2d 50, 57 (Ind. Ct. App. 2003) decision clarified on reh’g, 794
N.E.2d 444 (Ind. Ct. App. 2003).

              In reviewing the judgment of a post-conviction court, appellate courts
              consider only the evidence and reasonable inferences supporting its
              judgment. The post-conviction court is the sole judge of the evidence
              and the credibility of the witnesses. To prevail on appeal from denial
              of post-conviction relief, the petitioner must show that the evidence as
              a whole leads unerringly and unmistakably to a conclusion opposite to
              that reached by the post-conviction court.… Only where the evidence
              is without conflict and leads to but one conclusion, and the post-
              conviction court has reached the opposite conclusion, will its findings
              or conclusions be disturbed as being contrary to law.


      Hall v. State, 849 N.E.2d 466, 468-469 (Ind. 2006) (internal citations and

      quotations omitted).


                         II. Habitual Offender Enhancement
[6]   Williams argues that his habitual offender enhancement must be vacated

      because two of the prior unrelated convictions were not committed in the

      proper chronological sequence as is necessary to satisfy the habitual offender

      statute. Indiana Code section 35-50-2-8 provides that an individual may be

      sentenced as a habitual offender if the individual has accumulated two prior

      unrelated felony convictions.

              (c) A person has accumulated two (2) prior unrelated felony
              convictions for purposes of this section only if:
                     (1) the second prior unrelated felony conviction was committed
                     after sentencing for the first prior unrelated felony conviction; and


      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-PC-532 | January 28, 2015   Page 4 of 6
                       (2) the offense for which the state seeks to have the person
                       sentenced as a habitual offender was committed after
                       sentencing for the second prior unrelated felony conviction.


      Ind. Code § 35-50-2-8(c) (emphasis added). Williams contends that he

      committed the second felony theft on June 7, 2004, prior to his November 16,

      2004 conviction for the first felony theft. Therefore, the two offenses are not

      unrelated under Section 35-50-2-8(c). Although Williams is correct on this

      point, he does not contest the validity of his 1999 felony conviction for

      unlicensed possession of a handgun. As such, the 1999 felony conviction and

      either of the subsequent felony theft convictions are two prior unrelated

      convictions sufficient to establish that Williams is a habitual offender.


                        III. Ineffective Assistance of Counsel
[7]   We review claims of ineffective assistance of counsel based upon the principles

      enunciated in Strickland v. Washington, 466 U.S. 668 (1984):

              [A] claimant must demonstrate that counsel’s performance fell below
              an objective standard of reasonableness based on prevailing
              professional norms, and that the deficient performance resulted in
              prejudice. Prejudice occurs when the defendant demonstrates that
              “there is a reasonable probability that, but for counsel’s unprofessional
              errors, the result of the proceeding would have been different.” A
              reasonable probability arises when there is a “probability sufficient to
              undermine confidence in the outcome.”


      Grinstead v. State, 845 N.E.2d 1027, 1031 (Ind. 2006) (quoting Strickland, 466
U.S. at 694).




      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-PC-532 | January 28, 2015   Page 5 of 6
[8]   Williams contends that he received ineffective assistance because his trial and

      appellate counsel failed to raise the issue addressed in Section II above: whether

      the State provided sufficient evidence to show that Williams was a habitual

      offender. Because Williams raised claims of ineffective counsel in his first PCR

      petition, he is precluded from re-raising those claims here. 1 Ben–Yisrayl v. State,

      738 N.E.2d 253, 258 (Ind. 2000). Once a defendant raises a claim of ineffective

      assistance of counsel, whether on direct appeal or in a PCR, he must raise all

      issues relating to that claim. Id. at 259. The defendant is barred by the doctrine

      of res judicata from relitigating the issues in a subsequent PCR, even where he

      presents additional examples of counsel’s alleged ineffectiveness. Id.


[9]   The judgment of the post-conviction court is affirmed.


      Najam, J., and Mathias, J., concur.




               1
                 Despite this preclusion, Williams’s claim still fails on its merits. As stated in Section II, Williams’s
      prior felony convictions did support his admission to being a habitual offender. Therefore, there is not a
      reasonable probability that the outcome of the proceedings would have been different had trial or appellate
      counsel raised that issue.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1408-PC-532 | January 28, 2015                  Page 6 of 6